Citation Nr: 0723888	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from April 1971 to June 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
manifested during wartime service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during his wartime service or as the 
proximate result of his inservice noise exposure.  

2.  Chronic tinnitus was not manifested during wartime 
service or for many years thereafter.  The veteran's chronic 
tinnitus has not been objectively shown to have originated 
during his wartime service or as the proximate result of his 
inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
July 2004, October 2005, December 2005, and March 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and assignment of 
an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
July 2004 VCAA notice was issued prior to the September 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

A.  Chronic Hearing Loss Disability

The veteran's service medical records indicate that he was 
seen for audiological evaluation.  At his April 1971 physical 
examination for service entrance, the veteran denied having 
ever experienced either hearing loss or "ear, nose, or 
throat trouble."  On examination, he exhibited pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
5
10
LEFT
15
5
0
0
5

Air Force clinical documentation dated in August 1973 
indicates that the veteran worked "around [an] hazardous 
noise area."  An August 22, 1973, audiological evaluation 
notes that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
25
40
LEFT
20
25
30
25
25

An August 24, 1973, treatment entry states that the veteran 
complained of a "blocked up feeling" in both ears of three 
months' duration.  He reported that he worked "around a 
noise area."  A contemporaneous audiological evaluation 
notes that:

Audiometric findings suggest hearing 
sensitivity [within normal limits].  
[Patient's] sensitivity of speech 
(SRT-connected discourse) improved 
considerably when tested the second time.  
Symptomatology of nonorganicity observed 
throughout testing sequence.   

At his April 1974 physical examination for service 
separation, the veteran denied having ever experienced either 
hearing loss or "ear, nose, or throat trouble."  On 
examination, he exhibited pure tone thresholds, in decibels, 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
10
10
5
0
10

In his June 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that service 
connection was warranted for bilateral hearing loss 
disability.  He reported that the claimed disorder was 
initially manifested in 1974.  

In written statements dated in August 2004, the veteran 
asserted that: he served as a KC-135 tanker crew chief during 
active service; was exposed to prolonged aircraft engine 
noise without the benefit of hearing protection; initially 
noticed deteriorating hearing in approximately 1976; and 
currently experienced chronic impaired bilateral hearing.  In 
support of his claim for service connection, the veteran 
submitted audiograms dated between June 1984 and May 1993.  
Unfortunately, the audiograms have not been reduced to 
numerical results.  

At a September 2004 VA audiological examination for 
compensation purposes, the veteran complained of bilateral 
hearing loss disability since approximately 1979 or 1980.  He 
reported that he had served as an Air Force aircraft mechanic 
and wore hearing protection only approximately 50 percent of 
the time.  The veteran believed that his hearing loss 
disability was associated with his military duties.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
30
25
30
50
45

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
The veteran was again diagnosed with bilateral sensorineural 
hearing loss disability.  The VA examiner opined that:  
Service medical records indicated normal 
hearing bilaterally from 500-6000 Hz at 
enlistment (April 1971) and normal 
hearing at separation (April 1974) from 
500-6000 Hz.  An audiogram in August 1973 
initially indicated a hearing loss, 
however there were (sic) a note 
indicating an exaggeration of admitted 
thresholds and upon retest the hearing 
was within normal limits bilaterally.  
Due to normal hearing at discharge and no 
evidence of acoustic damage it is my 
opinion that it is not as least as likely 
as not that hearing loss or tinnitus were 
related to military service.  

At a February 2006 hearing before a VA hearing officer, the 
veteran testified that he had served as an Air Force aircraft 
mechanic.  In the course of his military duties, he was 
exposed to extensive aircraft engine noise often without the 
benefit of hearing protection.  The veteran stated that he 
currently experienced chronic hearing loss disability.  

At an April 2006 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
25
25
30
50
45

Speech audiometry revealed bilateral speech recognition 
ability of 98 percent.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The VA 
examiner commented that:  

The veteran's service medical records 
were reviewed.  The opinion remains the 
same as before.  The veteran indicated 
normal hearing through ratable 
frequencies upon enlistment (April 1971) 
and upon separation (April 1974) from the 
military.  Therefore, due to the absence 
of acoustic damage, it is my opinion that 
it is not at least as likely as not that 
the veteran's hearing loss or tinnitus 
were related to military service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability for VA purposes is dated many years after service 
separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his significant inservice 
noise exposure.  The examiners at the September 2004 and 
April 2006 VA audiological evaluations expressly negated the 
existence of such an etiological relationship.  No competent 
medical professional has attributed the onset of the 
veteran's chronic sensorineural hearing loss disability to 
active service.  Indeed, the veteran's claim is supported 
solely by his own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his June 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that service connection was warranted for 
tinnitus.  He reported that the claimed disorder was 
initially manifested in 1974.  

In his August 2004 written statement, the veteran complained 
of chronic ringing of the ears.  At the February 2006 hearing 
on appeal, the veteran testified that he had initially 
experienced chronic tinnitus during active service.  

At the April 2006 VA examination for compensation purposes, 
the veteran complained of progressive bilateral tinnitus.  
The VA examiner concluded that:  

Therefore, due to the absence of acoustic 
damage, it is my opinion that it is not 
as least as likely as not that the 
veteran's hearing loss or tinnitus were 
related to military service.  

Chronic tinnitus was first clinically manifested in September 
2004, some 30 years after service separation.  The veteran 
asserts that his chronic tinnitus was precipitated by his 
significant inservice noise exposure.  The examiners at the 
September 2004 and the April 2006 VA audiological evaluation 
expressly negated the existence of such an etiological 
relationship.  No competent medical professional has 
attributed the onset of the veteran's chronic tinnitus to 
active service.  Indeed, the veteran's claim is supported 
solely by the veteran's own written statements.  Such 
evidence alone is insufficient to support an award of service 
connection for the claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, service connection 
for chronic tinnitus is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


